Title: From Alexander Hamilton to Staats Morris, 27 September 1799
From: Hamilton, Alexander
To: Morris, Staats


          
            Sir,
            New York Sepr. 27th. 1799
          
          I am have received your letter of the twenty third inst., and am happy to observe glad to find that you have the instructions relative to the Marine prisoners have been carried into effect. It gives me great pain to hear of the death of Lieutenant Lawrance. In the immediate circumstances of the Post you will consider the health of the troops as the primary object, and neglect no measures which may have a tendency to preserve them from disease—
          With great consin. I am S—
          Captain Staats Morris—
        